DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 17 (regarding the limitation “…and filtered to minimize non-pedestrian movement detections” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed June 22, 2022 (pages 8-10 of the remarks) have been fully considered but they are not persuasive. The applicant asserts that Dowdell provides a different solution to a completely different issue, namely to initiate a walk signal without a user physically selecting a user selectable pedestrian. The applicant is correct about the solution Dowdell provides. However, the solution the applicant asserts that Dowdell provides is exactly what is claimed by the applicant in the independent claims “the controller effectuates and the visual indicator visually indicates user selectable pedestrian pushbutton functionality without the user selectable pedestrian pushbutton having been physically selected.” Dowdell’s teaching of initiating a walk signal without a user physically selecting a user selectable pedestrian button directly addresses this issue. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., details of how the radar sensor (or sensor) senses all three of oncoming vehicles’ pedestrians and the like, and what would happen if a vehicle and animal or a vehicle, animal, and a pedestrian are sensed) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further asserts that Dowdell states presence of pedestrian movement is sensed, not pedestrian movement as claimed. The examiner respectfully disagrees. Paragraph [0029] of Dowdell clearly teaches determining whether a pedestrian is still in the process of crossing an intersection, and if the pedestrian is still within the intersection, overriding the timer to prevent the wheelchair signal or traffic signal from changing until the pedestrian is safely out of the intersection. This clearly indicates detecting pedestrian movement, as claimed. 
The examiner therefore maintains that the combination of Dowdell and Patel teaches all of the claim limitations, as recited in claims 1, 10, and 17.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdell US 20210065546 in view of Patel et al US 20160138824 (hereinafter Patel).
Regarding claim 1, Dowdell discloses Regarding claim 1, a pedestrian pushbutton station (see figs. 1 and 2, [0025]), comprising: 
a user selectable pedestrian pushbutton (160, 170 see figs. 1 and 2, [0025]);
a housing (110, 130, see fig. 1, [0025]);
a sensor supported by the housing operable to detect pedestrian movement occurring within a detection zone (see figs. 1 and 2, [0029]); and
a controller configured to receive an electronic communication transmitted from the sensor, the electronic communication representing sensing of pedestrian movement within the detection zone (sensors in operable communication with the controller, see figs. 1 and 2, [0029]); and
a visual indicator connected to the controller (120, 110, see figs. 1 and 2, [0029]-[0030]);
wherein upon receipt of the electronic communication, the controller effectuates and the visual indicator visually indicates user selectable pedestrian pushbutton functionality without the user selectable pedestrian pushbutton having been physically selected (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).
	Dowdell does not specifically that the sensor is a radar sensor, and that the electronic communication from the radar sensor is filtered to minimize non-pedestrian movement detections.
	In a similar field of endeavor, Patel et al discloses a radar sensor operable to detect pedestrian movement within a detection zone (see fig. 2, [0021], [0022], [0026]), the radar sensor comprising a filter configured to filter electronic communication received by the radar sensor, and filtering the electronic communication to minimize non-pedestrian movement detections (sensor includes a band pass filter to allow frequencies for detecting motion of persons, but reject frequencies corresponding to motions of animals, see [0028]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patel with the system of Dowdell by filtering out frequencies corresponding to motions of unwanted objects/targets, as suggested by Patel, for the benefit of distinguishing pedestrian movement from other moving objects and thus preventing unwanted triggering of the controller.
	Regarding claim 2 as applied to claim 1, Dowdell as modified by Patel discloses the claimed invention. Dowdell further discloses wherein the user selectable pushbutton functionality comprises initiating a user selectable pushbutton related event or actuating a device (see figs. 1 and 2, [0025]-[0028]).
	Regarding claim 3 as applied to claim 1, Dowdell as modified by Patel discloses the claimed invention. Dowdell further discloses wherein the pushbutton functionality comprises an electrical contact closure (see figs. 1 and 2, [0025]).
	Regarding claim 4 as applied to claim 1, Dowdell as modified by Patel discloses the claimed invention. Dowdell further discloses wherein the user selectable pushbutton functionality comprises initiating a pedestrian walk signal (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).
	Regarding claim 5 as applied to claim 1, Dowdell as modified by Patel discloses the claimed invention. Dowdell further discloses further comprising a visual indicator that lights to confirm the effectuation of the user selectable pedestrian pushbutton functionality (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).
Regarding claim 6 as applied to claim 1, Dowdell as modified by Patel disclose the claimed invention. Dowdell further discloses an audio transmitter that provides audio to confirm the effectuation of the user selectable pushbutton functionality (see [0004]). 
Regarding claim 9 as applied to claim 1, Dowdell as modified by Patel disclose the claimed invention. Dowdell further discloses wherein an extended push duration representing a certain period of movement or a specific type of movement effectuate the user selectable pushbutton functionality (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).
Regarding claim 10, Dowdell discloses a pedestrian pushbutton station (see figs. 1 and 2, [0025]), comprising:
a user selectable pedestrian pushbutton (160, 170 see figs. 1 and 2, [0025]);
a sensor operable to detect pedestrian movement occurring within a detection zone (see [0014], [0029]-[0031]); and
a controller associated with a traffic controlled intersection, the traffic controller configured to receive an electronic communication transmitted from the sensor, the electronic communication representing pedestrian movement within the detection zone (sensors in operable communication with the controller, see figs. 1 and 2, [0029]); and
a visual indicator connected to the controller (120, 110, see figs. 1 and 2, [0029]-[0030]);
wherein upon receipt of the electronic communication, the controller effectuates and visual indicator visually indicates user selectable pedestrian pushbutton functionality without the user selectable pedestrian pushbutton having been physically selected (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).
	Dowdell does not specifically disclose that the electronic communication from the sensor is filtered to minimize non-pedestrian movement detections.
	In a similar field of endeavor, Patel et al discloses a sensor operable to detect pedestrian movement within a detection zone (see fig. 2, [0026]), the sensor comprising a filter configured to filter electronic communication received by the sensor, and filtering the electronic communication to minimize non-pedestrian movement detections (sensor includes a band pass filter to allow frequencies for detecting motion of persons, but reject frequencies corresponding to motions of animals, see [0028]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patel with the system of Dowdell by filtering out frequencies corresponding to motions of unwanted objects/targets, as suggested by Patel, for the benefit of distinguishing pedestrian movement from other moving objects and thus preventing unwanted triggering of the controller.  
Regarding claim 12 as applied to claim 10, Dowdell discloses the claimed invention. Dowdell further discloses wherein the electronic communication indicates a request to cross a street for a walk phase (see figs. 1 and 2, [0025], [0029]).
	Regarding claim 13 as applied to claim 10, Dowdell discloses the claimed invention. Dowdell further discloses wherein the detection zone is between zero feet and up to thirty feet from a surface of the pushbutton station (see figs. 1 and 2, [0024]-[0026]).
	Regarding claim 14 as applied to claim 10, Dowdell discloses the claimed invention. Dowdell further discloses wherein the detection zone is between zero feet and up to six feet from a surface of the pushbutton station (see figs. 1 and 2, [0024]-[0026]).
	Regarding claim 15 as applied to claim 10, Dowdell discloses the claimed invention. Dowdell further discloses wherein the detection zone is between zero feet and up to six inches from a surface of the pushbutton station (see figs. 1 and 2, [0024]-[0026]).
Regarding claim 17, Dowdell discloses a pedestrian pushbutton station (see figs. 1 and 2, [0025]), comprising:
a user selectable pedestrian pushbutton (160, 170 see figs. 1 and 2, [0025]);
a sensor operable to detect pedestrian motion occurring within a predetermined distance from the sensor (sensors determine whether a pedestrian within the intersection, see figs. 1 and 2, [0029]); 
a controller configured to receive an electronic communication transmitted from the sensor, the electronic communication representing occurrence of pedestrian motion within the detection zone (sensors in operable communication with the controller, see figs. 1 and 2, [0029]); and
a visual indicator connected to the controller (120, 110, see figs. 1 and 2, [0029]-[0030]);
wherein upon receipt of the electronic communication, the controller effectuates and the visual indicator visually indicates functionality of the user selectable pedestrian pushbutton without the user selectable pedestrian pushbutton having been physically selected (in response to sensor detecting that a pedestrian is still crossing the intersection controller overrides any existing timers and illuminates the wheelchair signal or permits the traffic light from changing, see figs. 1 and 2, [0029]-[0030]).
	Dowdell does not specifically disclose that the electronic communication from the sensor is filtered to minimize non-pedestrian movement detections.
	In a similar field of endeavor, Patel et al discloses a sensor operable to detect pedestrian movement within a detection zone (see fig. 2, [0026]), the sensor comprising a filter configured to filter electronic communication received by the sensor, and filtering the electronic communication to minimize non-pedestrian movement detections (sensor includes a band pass filter to allow frequencies for detecting motion of persons, but reject frequencies corresponding to motions of animals, see [0028]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patel with the system of Dowdell by filtering out frequencies corresponding to motions of unwanted objects/targets, as suggested by Patel, for the benefit of distinguishing pedestrian movement from other moving objects and thus preventing unwanted triggering of the controller.
Regarding claim 18 as applied to claim 17, Dowdell further discloses wherein the controller comprises a traffic controller associated with a traffic controlled intersection (see figs. 1 and 2, [0025]-[0026]).
Regarding claims 11 and 19 as applied to claims 10 and 17, Dowdell as modified by Patel discloses the claimed invention. Patel further discloses wherein the sensor is a radar sensor (see [0021]-[0022]).
Regarding claim 20 as applied to claim 17, Dowdell further discloses wherein the predetermined distance is between zero and thirty feet (see figs. 1 and 2, [0025], [0029]).	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdell US 20210065546 in view of Patel et al US 20160138824 (hereinafter Patel) as applied to claim 1 above, and further in view of Caron et al 20190210615 (hereinafter Caron).
Regarding claim 7 as applied to claim 1, Dowdell as modified by Patel discloses the claimed invention except wherein the radar sensor module comprises an emission surface and wherein the detection zone is in a range of zero to twelve inches from the emission surface. However, in a similar field of endeavor, Caron discloses a radar sensor having an emission surface, and operates in detection zone in a range of zero to twelve inches from the emission surface (see [0039]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Caron with the system of Dowdell as modified by Patel by using a FMCW radar millimeter-frequency band, as disclosed by Caron, for the benefit of providing a radar sensing system to control an input device.
Regarding claim 8 as applied to claim 1, Dowdell as modified by Patel discloses the claimed invention except wherein the radar sensor module emits an electromagnetic radar wave in a range of 20 GHz to 85 GHz. However, in a similar field of endeavor, Caron discloses a radar sensor module emitting radar wave in a range of 20GHz to 85GHz (see [0032]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Caron with the system of the combination of Dowdell and Patel by using a FMCW radar millimeter-frequency band, as disclosed by Caron, for the benefit of providing a radar sensing system to control an input device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdell US 20210065546 in view of Patel et al US 20160138824 (hereinafter Patel) as applied to claim 10 above, and further in view of Simons et al WO 2015160564A2 (hereinafter Simons).
Regarding claim 16 as applied to claim 10, Dowdell as modified by Patel discloses the claimed invention except further comprising an audio transmitter that provides audio associated with a walk event. However, in the same field of endeavor, Simons discloses providing audio associated with a walk event, in response to detecting motion in a detection zone (page 27, lines 20 – page 28, line 4).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simons with the combination of Dowdell and Patel by providing audible feedback when pedestrians, for the benefit of alerting pedestrians of safe walking conditions at a crosswalk.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emadi et al US 20210199788 discloses systems and methods for adaptive clutter removal from radar scans.
Santra et al EP 3546979 A1 discloses system and method for controlling access to a trunk of a vehicle using a radar sensor.
Santra et al US 20190240535 discloses a system and method for contactless sensing on a treadmill.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648